Citation Nr: 1740724	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent since June 3, 2010, for pneumoconiosis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In June 2010, the RO increased the rating evaluation for pneumoconiosis from zero percent to 30 percent disabling effective June 3, 2010. The January 2014 Board decision denied a compensable rating for pneumoconiosis prior to June 3, 2010. Thus, the period on appeal going forward is as listed on the title page. In an April 2017 rating decision, the RO denied TDIU. 

The case was remanded in December 2011 and January 2014 for evidentiary development. All actions ordered by the remands have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. Since June 3, 2010, there is no probative medical evidence that pneumoconiosis has manifested by forced vital capacity (FVC) of 50-64 percent predicted, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 40-55 percent predicted, or maximum exercise capacity of 15-20 ml/kg/min oxygen consumption with cardio respiratory limitation. 

2. The Veteran's disability picture does not present such an exceptional circumstance as to warrant further analysis for a referral to the Director of Compensation for extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent since June 3, 2010, for pneumoconiosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.31, 4.96, 4.97, Diagnostic Code (DC) 6832. 

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's pneumoconiosis is currently evaluated at 30 percent disabling under the General Rating Formula for Interstitial Lung Disease. Under this formula, a 100 percent rating shall be assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy. A 60 percent rating shall be assigned for FVC measured at 50-64 percent predicted; or DLCO (SB) measured at 40-55 percent predicted; or maximum exercise capacity at 15-20 ml/kg/min oxygen consumption with cardio respiratory limitation. A 30 percent rating shall be assigned for FVC measured at 65-74 percent predicted; or DLCO (SB) measured at 56-65 percent predicted. 38 C.F.R. § 4.97, DCs 6825 to 6833.

At the January 2012 VA medical examination, the examiner noted the Veteran's recent hospitalization for pneumothorax after he fell when having his foot on a stool. His problem was resolved with conservative treatment, to include no chest tubes, and was released the next day. The Veteran reported he continued to smoke half a pack to a full pack of cigarettes a day. The examiner noted the Veteran's respiratory condition did not require outpatient oxygen therapy. The Veteran's pulmonary function test (PFT) results were FVC at 89 percent predicted pre-bronchodilator and 80 percent predicted post-bronchodilator; and DLCO at 95 percent predicted pre-bronchodilator. The examiner noted that the DLCO test most accurately reflected the Veteran's current pulmonary function. The exercise capacity test was not performed. The examiner noted that the Veteran's pneumoconiosis had resulted in dyspnea with exertion, but that it did not impair his ability to perform sedentary labor. In a May 2012 addendum opinion, the examiner reviewed additional Social Security Administration (SSA) documents and confirmed his January 2012 assessment. 

At the September 2016 VA medical examination, the Veteran reported he had a productive cough, could only walk 50 yards before getting short of breath, and that he continued to smoke one pack of cigarettes a day. The examiner noted the Veteran's respiratory condition did not require outpatient oxygen therapy. The Veteran's PFT results were FVC at 70 percent predicted pre-bronchodilator, and 68 percent predicted post-bronchodilator; and DLCO at 96 percent predicted. The examiner noted the FVC test most accurately reflected the Veteran's current pulmonary function. The examiner did not perform the exercise capacity test because a six-minute walk test with a 95 percent room air result did not indicate a need for an exercise capacity test. The examiner noted the functional impact of the Veteran's disability included an inability to perform physical labor and a need to avoid airborne contaminants. 

The preponderance of the evidence is against an evaluation in excess of 30 percent for pneumoconiosis. The Veteran's FVC at his most recent examination was 70 percent pre-bronchodilator and 68 percent post-bronchodilator. These results correspond to a 30 percent evaluation. 38 C.F.R. § 4.97, DCs 6825 to 6833. The Veteran's disability did not demonstrate lower FVC or DLCO results, nor did it require outpatient oxygen therapy, during the course of the appeal. The claim for a rating in excess of 30 percent is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Total Disability Rating based on Individual Unemployability (TDIU)

The Veteran contends that he is unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b). 

The Veteran has service-connected compensation for pneumoconiosis at 30 percent disabling, tinnitus at 10 percent disabling, and a non-compensable rating for bilateral hearing loss. He has a current combined rating of 40 percent effective April 2, 2014, and prior to that had a combined rating of 30 percent effective June 3, 2010. Thus, the Veteran did not meet the threshold requirements for TDIU consideration at any point during the appeal. 

Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun v. Peake, 22 Vet. App. 111, 114 (2008). The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Veteran's disability picture does not present such an exceptional circumstance to warrant further analysis for a referral. The medical findings of pulmonary function tests, a need for outpatient oxygen therapy, and exercise capacity tests, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, namely that he is short of breath after physical exertion. 

In view of the circumstances, the Board finds that the rating schedule is adequate and further analysis with regards to a referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The claim for TDIU is denied.


ORDER

Entitlement to a rating in excess of 30 percent since June 3, 2010, for pneumoconiosis is denied.

TDIU is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


